PER CURIAM.
This is an appeal from an order dismissing a suit on a policy of war risk insurance, on the ground that the court was without jurisdiction to entertain it because of the provisions of the Act of Congress of March 20, 1983 ( 38 USCA § 701 et seq.). The court below followed the decision of the Circuit Court of Appeals of the Fifth Circuit in Lynch v. United States, 67 F.(2d) 490. The Supreme Court, however, has reversed that decision, Lynch v. United States, 54 S. Ct. 840, 78 L. Ed. 1434, decided June 4, 1934; and the United States has confessed error in this case. The order appealed from will accordingly be reversed.
Reversed.